DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, an 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murosawa et al. (US Publication 2016/0284473) in view of Kim et al. (US Publication 2015/0155097).
In re claim 1, Murosawa discloses a multilayer capacitor comprising: 

first and second external electrodes (6, 8  – Figure 1, ¶25) disposed on both ends of the capacitor body (Figure 1) and connected to exposed first ends of the first and second internal electrodes (Figure 1), respectively, in a length direction, wherein A is 1 µm or less, in which A is an average thickness of the dielectric layer (¶38; Note that the dielectric layer can have a thickness of 0.3 µm).
Murosawa does not disclose A/B satisfies 0.025<A/B<1, in which A is an average thickness of the dielectric layer and B is an average length of margins of the capacitor body in the length direction, the margins being dielectric portions of the capacitor body from respective second ends of the first and second internal electrodes, opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction.
Kim discloses an insulating layer (141 – Figure 5, ¶54) between the internal electrode (121 – Figure 5, ¶54) and opposing external electrode (132 – Figure 5, ¶54) having a thickness of 10 micrometers (see Sample 7 of Table 1). 
The combination of Murosawa and Kim discloses A/B satisfies 0.025<A/B<1, in which A is an average thickness of the dielectric layer and B is an average length of margins of the capacitor body in the length direction, the margins being dielectric portions of the capacitor body from respective second ends of the first and second internal electrodes, opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction.
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 2, Murosawa in view of Kim discloses the multilayer capacitor of claim 1, as explained above. Murosawa does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Murosawa in view of Kim discloses the multilayer capacitor of claim 1, as explained above. Murosawa further discloses the capacitor body (2 – Figure 1) comprises first and second surfaces opposing each other (top and bottom surfaces of 2 – Figure 1), third and fourth surfaces (left and right surfaces of 2 – Figure 2) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (Front and back surfaces not shown – Figure 2) connected to the first and second surfaces and connected to the third and fourth surfaces; and 
the first and second internal electrodes (12 – Figure 2) are respectively exposed through the third and fourth surfaces of the capacitor body in the length direction (Figure 2), with the dielectric layer (10 – Figure 2) interposed between the first and second internal electrodes.
In re claim 4, Murosawa in view of Kim discloses the multilayer capacitor of claim 3, as explained above. Murosawa further discloses the first and second external electrodes comprise: 
first and second connection portions (portions of 6, 8 on left and right surfaces of 2 – Figure 2) disposed on the third and fourth surfaces of the capacitor body (Figure 2) and connected to the exposed first ends of the first and second internal electrodes (12 – Figure 2), respectively; and first and second band portions (portions of 6, 8 on top surface of 2 – Figure 2) extending in the length direction from the first and second connection portions, respectively, onto portions of the first surface of the capacitor body.
In re claim 5, Murosawa in view of Kim discloses the multilayer capacitor of claim 3, as explained above. Murosawa does not disclose each of the first and second band portions further extends onto portions of the second, fifth, and sixth surfaces.
Kim discloses each of the first and second band portions (portions of 131, 132 extending onto surfaces facing in the ‘W’ direction of element 110 – Figure 1, ¶38, ¶39) further extends onto portions of the second, fifth, and sixth surfaces (Figure 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the band portions of Kim to provide for larger contact area and additional mounting orientations. 
In re claim 9, Murosawa in view of Kim discloses the multilayer capacitor of claim 1, as explained above. Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
Kim discloses a margin part having a length of 10 micrometers (Table 1: Sample 5).
The combination of Murosawa and Kim discloses A/B<0.5. 
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
	In re claim 10¸ Murosawa in view of Kim discloses the multilayer capacitor of claim 7, as explained above. Murosawa does not disclose wherein the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm.
	Kim discloses the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Sample 7).
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 11, Murosawa in view of Kim discloses the multilayer capacitor of claim 1, as explained above. Murosawa does not disclose a board having a multilayer capacitor mounted thereon, the board comprising: 
a substrate having one surface on which first and second electrode pads are disposed; and 
the multilayer capacitor, mounted in such a manner that first and second external electrodes are disposed on the first and second electrode pads to be connected thereto, respectively.
Kim discloses disclose a board having a multilayer capacitor (100 – Figure 9) mounted thereon, the board comprising: 
a substrate (210 – Figure 9, ¶100) having one surface on which first and second electrode pads (221, 222 – Figure 9, ¶101) are disposed; and 
the multilayer capacitor (100 – Figure 9), mounted in such a manner that first and second external electrodes (131, 132 – Figure 9) are disposed on the first and second electrode pads to be connected thereto, respectively (Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the circuit board as described by Kim to allow the capacitor to communicate with external electronic components. 
In re claim 12, Murosawa discloses A multilayer capacitor comprising: 
a capacitor body (2 – Figure 1) including alternately stacked first internal electrodes and second internal electrodes (12 – Figure 2) laminated with dielectric layers (10 – Figure 2) interposed therebetween, wherein each first internal electrode and each second internal electrode have first ends exposed through first and second side surfaces (left and right surfaces of 2 – Figure 1) of the capacitor body, respectively, and second ends each opposing the respective first end in a length direction (Figure 2), wherein the capacitor body further includes: 

a second side margin portion defined as another dielectric portion arranged between each second end of the second internal electrodes (12B – Figure 1, ¶27) and the first side surface of the capacitor body (left surface of 2 – Figure 1), and wherein A is 1 µm or less (¶38; Note that the dielectric layer has a thickness of 0.3 µm).
Murosawa does not disclose A/B satisfies 0.025<A/B<1, in which A is an interval between adjacent layers of the first and second internal electrodes and B is an average length of the first side margin portion or the second side margin portion in the length direction.
Kim discloses an insulating layer (141 – Figure 5, ¶54) between the internal electrode (121 – Figure 5, ¶54) and opposing external electrode (132 – Figure 5, ¶54) having a thickness of 10 micrometers (see Sample 7 of Table 1). 
The combination of Murosawa and Kim discloses A/B satisfies 0.025<A/B<1, in which A is an interval between adjacent layers of the first and second internal electrodes and B is an average length of the first side margin portion or the second side margin portion in the length direction.
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 13, Murosawa in view of Kim discloses the multilayer capacitor of claim 12, as explained above. Murosawa further discloses first and second external electrodes (6, 8 – Figure 1) respectively disposed on the first and second side surfaces of the capacitor body (Figure 1)  and respectively connected to the exposed first ends of the first and second internal electrodes (12A, 12B – Figure 1).
In re claim 14, Murosawa in view of Kim discloses the multilayer capacitor of claim 12, as explained above. Murosawa further discloses an upper margin portion (upper 11 – Figure 1, ¶26) including one or more dielectric layers (¶26) and disposed above an uppermost layer of the first and second internal electrodes (12 – Figure 1) in a stacking direction thereof; and 
a lower margin portion (lower 11 – Figure 1) including one or more dielectric layers (¶26) and disposed below a lowermost layer of the first and second internal electrodes (12 – Figure 1) in the stacking direction.
In re claim 15, Murosawa in view of Kim discloses the multilayer capacitor of claim 12, as explained above. Murosawa does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Murosawa in view of Kim discloses the multilayer capacitor of claim 12, as explained above. Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
Kim discloses a margin part having a length of 10 micrometers (Table 1: Sample 5).
The combination of Murosawa and Kim discloses A/B<0.5. 
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 19¸ Murosawa in view of Kim discloses the multilayer capacitor of claim 18, as explained above. Murosawa does not disclose wherein the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm.
	Kim discloses the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Sample 7).
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 20, Murosawa discloses a multilayer capacitor comprising: 
a capacitor body (2 – Figure 1, ¶25) including a dielectric layer (10 – Figure 2, ¶25) and first and second internal electrodes (12 – Figure 2, ¶25); and 
first and second external electrodes (6, 8  – Figure 1, ¶25) disposed on both ends of the capacitor body (Figure 1) and connected to exposed first ends of the first and second internal electrodes (Figure 1), respectively, in a length direction, wherein A is 0.4 µm (Table 1: Sample 1), in which A is an average thickness of the dielectric layer. 
Murosawa does not disclose A/B satisfies 0.025<A/B<1, in which A is an average thickness of the dielectric layer and B is an average length of margins of the capacitor body in the length direction, the margins being dielectric portions of the capacitor body from respective second ends of the first and second internal electrodes, opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction.
Kim discloses an insulating layer (141 – Figure 5, ¶54) between the internal electrode (121 – Figure 5, ¶54) and opposing external electrode (132 – Figure 5, ¶54) having a thickness of 10 micrometers (see Sample 7 of Table 1). 
The combination of Murosawa and Kim discloses A/B satisfies 0.016<A/B<1.25, in which A is an average thickness of the dielectric layer and B is an average length of margins of the capacitor body in the length direction, the margins being dielectric portions of the capacitor body 
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
Murosawa does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, Murosawa in view of Kim discloses the multilayer capacitor of claim 20, as explained above. Murosawa further discloses the thickness of the dielectric layer is 0.4 µm (Table 1: Sample 1).
Murosawa does not disclose A/B ≤ 1.0.
Kim discloses Kim discloses an insulating layer (141 – Figure 5, ¶54) between the internal electrode (121 – Figure 5, ¶54) and opposing external electrode (132 – Figure 5, ¶54) having a thickness of 10 micrometers (see Sample 7 of Table 1). 
The combination of Murosawa and Kim discloses A/B ≤ 1.0.
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 22, Murosawa in view of Kim discloses the multilayer capacitor of claim 20, as explained above. Murosawa further discloses the thickness of the dielectric layer is 0.4 µm (Table 1: Sample 1).

Kim discloses Kim discloses an insulating layer (141 – Figure 5, ¶54) between the internal electrode (121 – Figure 5, ¶54) and opposing external electrode (132 – Figure 5, ¶54) having a thickness of 10 micrometers (see Sample 7 of Table 1). 
The combination of Murosawa and Kim discloses A/B ≤ 0.5.
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murosawa et al. (US Publication 2016/0284473) in view of Kim et al. (US Publication 2015/0155097) and in further view of Fujii (US Publication 2016/0240314).
In re claim 6, Murosawa in view of Kim discloses the multilayer capacitor of claim 1, as explained above. Murosawa does not disclose wherein a plating layer is disposed to cover each of the first and second external electrodes, and wherein each plating layer comprises a nickel plating layer and a tin plating layer.
Fujii discloses a plating layer is disposed to cover each of the first and second external electrodes (21, 22 – Figure 32, ¶91), and wherein each plating layer comprises a nickel plating layer and a tin plating layer (¶83).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating layers as described by Fujii to provide for greater mounting reliability. 

3.	Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murosawa et al. (US Publication 2016/0284473) in view of Kim et al. (US Publication 2015/0155097) and in further view of Sakate et al. (US Publication 2017/0345567).
	In re claim 7, Murosawa in view of Kim discloses the multilayer capacitor of claim 1, as explained above. Murosawa does not disclose wherein the dielectric layer has an average thickness of 1 µm and A/B<0.2.
	Sakate discloses a dielectric layer having a thickness of 1 µm (¶26).
	The combination of prior art references discloses A/B<0.2.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness of Sakate to provide for a device of desired capacitance. 
	In re claim 8¸ Murosawa in view of Kim and in further view of Sakate discloses the multilayer capacitor of claim 7, as explained above. Murosawa does not disclose wherein the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm.
	Kim discloses the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Sample 7).
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 
In re claim 16, Murosawa in view of Kim discloses the multilayer capacitor of claim 12, as explained above. Murosawa does not disclose wherein the dielectric layer has an average thickness of 1 µm and A/B<0.2.
	Sakate discloses a dielectric layer having a thickness of 1 µm (¶26).
	The combination of prior art references discloses A/B<0.2.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness of Sakate to provide for a device of desired capacitance. 
In re claim17¸ Murosawa in view of Kim and in further view of Sakate discloses the multilayer capacitor of claim 16, as explained above. Murosawa does not disclose wherein the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm.
	Kim discloses the average length of the margins of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Sample 7).
It would have been obvious to a person having ordinary skill to adjust the margin portions as described by Kim to provide for a capacitor having a miniature size while preventing the occurrence of short-circuiting. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848